DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				General Remarks
1/ Claims 1-21 are pending
2/ Claims 1, 11 and 21 are independent
3/ IDS filed 07/06/2021 has been considered

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The corresponding claim limitations of the corresponding claims is indicated below.
Claims 1,  and 21 of 17/367784
Claims 1, and 21 of US pat. No. 11095507
-A communication system, comprising: multiple Point-of-Presence (POP) interfaces, which are distributed in a 


-one or more processors, which are coupled to the POP interfaces and are configured to: assign respective Internet Protocol (IP) addresses to the client and to the server, wherein assigning the respective IP addresses to the client and to the server comprises embedding, in the IP addresses, state information comprising embedded routing information that includes a definition of a complete routing path between the client and the server for routing network traffic between the client and the server, wherein the complete routing path comprises a partial or a complete list of POP interfaces to traverse between the client and the server; and route the network traffic over the WAN between the client and the server, in a stateless manner, based on the state information embedded in the IP 

-routing the one or more packets based on the complete routing path between the client and the server, wherein the one or more packets are routed to the client without removing the state information embedded in the IP addresses.



Claim 11 of 17/367784
Claim 11 of US pat. No. 11095507
-assigning respective Internet Protocol (IP) addresses to a client and to a server that are connected to a Wide- Area Network (WAN), including embedding state information in the assigned IP addresses
-assigning respective Internet Protocol (IP) addresses to a client and to a server that are connected to a Wide-Area Network (WAN), wherein assigning the respective IP addresses to the client and to the server comprises embedding, in the IP addresses, state information comprising embedded routing information 


-routing the network traffic over the WAN between the client and the server, in a stateless manner, using multiple Point-of-Presence (POP) interfaces distributed in the WAN, based on the state information embedded in the IP addresses


Claims 1, 11, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 21 of U.S. Patent No. 11095507. 
Although the claims at issue are not identical, they are not patentably distinct from each other because, the scope of the patent anticipates that of the instant application. Hence, claim limitations of the instant application would have been anticipated over the limitations of the patent application.
Regarding claims 1 and 21 of the instant application (17/367784), all limitations of claims 1 and 21 indicated above are similar with the limitations of claims 1 and 21 of US pat. No. 11095507. Claims 1 and 21 of 17/367784 are anticipated by limitations of claims 1 and 21 of US pat. No. 11095507.
- Regarding claim 11 of the instant application (17/367784), all limitations of claim 11 indicated above are similar with the limitations of claim 11 of US pat. No. 11095507. Claim 11 of 17/367784 is anticipated by limitations of claim 11 of US pat. No. 11095507.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 10-15, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hari (US pg. no. 20160028625), further in view of Graham-Cumming (US pg. no. 20170171232).
Regarding claim 1. Hari discloses a communication system, comprising:
 multiple Point-of-Presence (POP) interfaces ((fig. 1, node 111 (POP)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                and interface of the node 111 that are 1, 2, and 3 corresponds to interfaces of POP), which are distributed in a Wide-Area Network (WAN) and are 5configured to communicate with at least a client and a server connected to the WAN (fig. 1 discloses nodes 111 are distributed in network 110 (WAN) enabling communication between endpoint 102s (server and client)); and 
one or more processors, which are coupled to the POP interfaces ((fig. 1 discloses nodes 111. The processors of nodes 111 corresponds to processors) and are configured to: embedding state information in the assigned IP addresses ([0027] discloses association of the path encoding label with the packet may include inserting the path encoding label (complete path that corresponds to state information) into one or more unused header fields of the existing header of the packet (embedding). In at least some embodiments, as depicted in FIG. 3C, association of the path encoding label with the packet may include replacing at least a portion of the contents of one or more header fields of the existing header of the packet with the path encoding label. The one or more header fields of the existing header of the packet may include the source address field, the destination address field, a combination of the source and destination address fields, or any other suitable header fields. For an IP packet, as depicted in FIG. 3D for example, the source and destination address fields each include 32 bits, such that use of a combination of the source and destination address fields provides a total of 64 bits for use in transporting the path encoding label); and 
route traffic over the WAN between the client and the server, in a stateless manner, based on the state 15information embedded in the IP addresses (([0018] discloses lookup tables typically required at transit nodes of a network for forwarding of packets may be eliminated (stateless) from the transit nodes, thereby improving the transit nodes (e.g., rendering the transit nodes stateless, reducing latency at the transit nodes, improving the speed and reliability of the transit nodes, reducing the cost of the transit nodes, and so forth… in at least some embodiments, the path encoding label may be considered to be a self-describing identifier in that the state information  (state information) typically 
But, Hari does not explicitly disclose:
one or more processors, which are configured to: assign respective Internet Protocol (IP) 10addresses to the client and to the server 
 However, in the same field of endeavor, Graham-Cumming discloses one or more processors (fig.1, 160 IP address info embedding module of 125), which are configured to: assign respective Internet Protocol (IP) 10addresses to the client and to the server (([0035-0036] illustrates exemplary operations for assigning an IP address with a predefined portion that identifies that a zone is experiencing traffic indicative of an attack (state information) and responding to such an attack, according to one embodiment; [0036] After receiving an indication that the hostname is experiencing traffic indicative of an attack, flow moves to operation 315 where the hostname is assigned a different IP address that includes a predefined portion that identifies that the hostname is experiencing traffic indicative of an attack (state information. The control server 125 (processor coupled to proxy (POP)) may assign this different IP address to the hostname).


	Regarding claim 2. The combination discloses system according to claim 1.
Hari further discloses, wherein the processors are configured to embed, as part of the state information, a routing path for routing the traffic between the client and the server ([0027] discloses association of the path encoding label with the packet may include inserting the path encoding label (complete path) into one or more unused header fields of the existing header of the packet (embedded state information); [0028] discloses the nodes 111 (including ingress edge nodes, transit nodes, and egress edge nodes) of the packet switched network 110 may be configured to forward a packet based on a path encoding label (complete routing path) associated with the packet. As discussed above, the path encoding label is composed of an ordered sequence of node interface labels for the node output interfaces 112 of nodes 111 of the network path. As a result, respective portions of the path encoding label associated with the packet are intended for use by respective nodes 111 in the ordered sequence of nodes 111 (complete path) of the network path and, thus, the nodes 111 of the network path are configured to be able to identify the portion of the path encoding label associated with the nodes 111 and which are to be used by the nodes 111 to forward the packet, respectively).  
	Regarding claim 203. The combination discloses the system according to claim 2.
Hari further discloses, wherein the processors are configured to route the traffic based only on the embedded routing path ([0028] discloses the nodes 111 (including 
Regarding claim 4. The combination discloses the system according to claim 1.
Graham-Cumming discloses wherein the processors are configured to embed, as part of the state 25information, a definition of a policy related to the server or to the client ([0034] discloses a configuration setting embedded in a predefined portion of the IPv6 address may indicate a priority level that can be used when processing traffic (definition of policy); fig. 6, 610 discloses an IP address to a host name that includes a predefined portion that identifies that traffic for the host name is to be blocked (a definition of policy related to a host)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Previdi. The modification would allow encoding policy in packets where the intermediate nodes do not need maintain policy for each corresponding nodes where processing packets according to encoded policy is stateless and fast.
Regarding claim 5. The combination discloses the system according to claim 4.
Graham-Cumming further discloses, wherein the processors are configured to enforce the policy, in a stateless manner, based on the embedded definition ([0034] discloses a configuration setting embedded in a predefined portion of the IPv6 address may indicate a priority level that can be used when processing traffic (e.g., allocate more resources to a zone with a higher priority level, forward the traffic to a specific machine that has relatively higher processing power for traffic with a zone that has a higher priority level); fig. 6, 610-640 discloses an IP address to a host name that includes a predefined portion that identifies that traffic for the host name is to be blocked (a definition of policy imbedded in IP address); receive a packet that includes a destination IP address that includes a predefined portion that identifies that traffic is to be blocked (policy associated with destination or server); and based on information traffic is blocked (enforcing policy));  
Regarding claim 10. The combination discloses the system according to claim 1.
Graham-Cumming discloses, wherein the assigned IP addresses comprise IP version 6 (IPv6) addresses ((([0034] discloses a configuration setting embedded in a predefined portion of the IPv6 address. The assigned IP address with configuration setting embedded corresponds to IPV6 address).  
Regarding claim 2011. The combination discloses a communication method, comprising: 
All other limitations of claim 11 are similar with the limitations of claim 1 above.

Regarding claim 2012. The combination discloses a communication method, according to claim 11.
All other limitations of claim 12 are similar with the limitations of claim 2 above.
Regarding claim 2013. The combination discloses a communication method according to claim 11. 
All other limitations of claim 13 are similar with the limitations of claim 3 above.
Regarding claim 2014. The combination discloses a communication method according to claim 11. 
All other limitations of claim 14 are similar with the limitations of claim 4 above.
Regarding claim 2015. The combination discloses a communication method according to claim 11.
All other limitations of claim 15 are similar with the limitations of claim 5 above.
Regarding claim 2020. The combination discloses a communication method, according to claim 11.
All other limitations of claim 20 are similar with the limitations of claim 10 above.
Regarding claim 21. The combination discloses a computer software product, the product comprising a tangible non-transitory computer-readable medium in which 5program instructions are stored, which instructions, when read by one or more processors that are coupled to multiple Point-of-Presence (fig. 1, node 111 (POP)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                and interface of the node 111 that are 1, 2, and 3 corresponds to interfaces of POP), cause the processors to:
 All other limitations claim 21 are similar wit the limitations of claim 1 and claim 21 is rejected on the analysis of claim 1 above.
Claim 6, 9, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hari (US pg. no. 20160028625), and Graham-Cumming (US pg. no. 20170171232), further in view of Chen (US pg. no. 20080008179), hereinafter Chen2.
Regarding claim 6. The combination discloses system according to claim 1.
But, the combination does not explicitly disclose:
 Graham-Cumming discloses wherein the one or more processors are configured to embed at least part of the state information ([0034] discloses a configuration setting embedded in a predefined portion of the IPv6 address may indicate a priority level that can be used when processing traffic).
But the combination does not explicitly disclose: wherein the processors are configured to embed at least part of the information upon initially provisioning the client.
However, in the same field of endeavor, Chen2 discloses wherein the one or more processors are configured to embed at least part of the information upon initially provisioning the client(fig. 5 discloses receive request for an IP address assignment and encode geographical location information, MAC address, and time stamp and provide the assigned IP address to the requesting network. Assigning IP address based on initial client request for an IP address corresponds to assigning upon initially provisioning the client).




Regarding claim 159. The combination discloses the system according to claim 1.
But, the combination does not explicitly disclose:
 wherein the processors are configured to embed a unique identifier of the client in an IP address assigned to the client.  
But, the combination does not explicitly disclose, wherein the processors are configured to embed a unique identifier of the client in an IP address assigned to the client.
However, in the same field of endeavor, Chen2 discloses wherein the processors are configured to embed a unique identifier of the client in an IP address assigned to the client (fig. 5 discloses receive request for an IP address assignment from client and encode MAC address (unique identifier) and provide the assigned IP address to the requesting network).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Chen2. The modification would allow a method for encoding information in to IP address such as IPV6 to facilitate distribution of encoded information among network devices for an optimized data processing and forwarding using device identifiers.
		
		Regarding claim 16, the combination discloses the method according to claim11.
All other limitations of claim 16 are similar with the limitations of claim 6.
		Regarding claim 19, the combination discloses the method according to claim11.
All other limitations of claim 19 are similar with the limitations of claim 9.

Claim 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hari (US pg. no. 20160028625), and Graham-Cumming (US pg. no. 20170171232), further in view of Chen (US pg. no. 20160366051).
Regarding claim 7. The combination discloses the system according to claim 1.
But, the combination does not explicitly disclose, wherein the 5processors are configured to embed at least part of the state information in response to receiving a request from the client to communicate with the server.  
However, in the same field of endeavor, Chen discloses wherein the 5processors are configured to embed at least part of the state information in response to receiving a request from the client to communicate with the server ([0047] When a network node 120 is an ingress node, the network node 120 is configured to direct packets from a source 150 through the network 130 towards a destination 160 of the packets. The packet arriving at node 120 from source 150 to be directed to destination 160 corresponds to request from client (150) to communicate with server (160)…Upon receiving a packet from the source 150, the network node 120 identifies a route (e.g., via source-destination match) stored in the flow table, encapsulates the packet with the route (e.g., carried in the header) that corresponds to embedding state information in response to request to 72, 9003, 65}).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Chen. The modification would allow including state information to monitor forwarding to the right destination as indicated in the request. The modification would allow managing stateless forwarding efficiently.
Regarding claim 8. The combination discloses the system according to claim 7.
Graham-Cumming discloses, wherein the processors are configured to receive the request in a 10Domain Name System (DNS) request ([0036] disclose DNS request), and to respond to the DNS request by (i) assigning to the server an IP address having the at least part of the state information embedded therein (([0036] discloses encoding state information in IP address and updating DNS with updated IP address with state information where the IP address is to be forwarded to requester as a DNS response corresponds to assigning to the server IP address that have state information. The updated IP address is an IP address where state information such as host is experiencing traffic is encoded and it is intended to be forwarded to requestor as a DNS response), and sending to the client a DNS response comprising the IP address assigned to the server ([0020] discloses The client devices 110A-I may each make a DNS request 150 to the DNS system 140 for a particular hostname and receive a DNS response 152 that 
		Regarding claim 17, the combination discloses the method according to claim11.
All other limitations of claim 17 are similar with the limitations of claim 7.
		Regarding claim 18, the combination discloses the method according to claim11.
		All other limitations of claim 18 are similar with the limitations of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        02/14/2022